Fourth Court of Appeals
                              San Antonio, Texas
                                  December 11, 2019

                                 No. 04-19-00554-CV

                                 Charles J. MELNIK,
                                      Appellant

                                          v.

                        Dewayne BALDWIN and Tonia Baldwin,
                                    Appellees

                    From the County Court, Guadalupe County, Texas
                             Trial Court No. 2018-CV-0012
                        Honorable Bill Squires, Judge Presiding

                                       ORDER

        This appeal is DISMISSED FOR WANT OF PROSECUTION. The costs of this appeal
are taxed against appellant.

      It is so ORDERED on December 11, 2019.


                                           _____________________________
                                           Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.

                                           _____________________________
                                           Michael A. Cruz, Clerk of Court